Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/19/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heat treated aqueous mixture" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating " heat treated aqueous mixture".
Claim 1 recites the limitation "the hydrolysed protein component" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "hydrolysed protein component".
Claim 1 recites the limitation "the range" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a range".
Claim 1 recites the limitation "the homogenized emulsion" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the homogenized oil-in-water emulsion".
Claim 1 recites the limitation "the contents" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "contents".
Claim 1 recites the limitation "step (c)" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (c)".
Claim 1 recites the limitation "the range" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a range".
Claim 1 recites the limitation "the extrusion" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "extrusion".
Claim 1 recites the limitation "step (d)" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (d)".
Claim 2 recites the limitation "step (a1)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (a1)".
Claim 3 recites the limitation " protein hydrolysis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the protein hydrolysis".
Claim 3 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a range".
Claim 4 recites the limitation "step (a3)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (a3)".
Claim 5 recites the limitation "the total solids contents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "total solids contents".
Claim 6 recites the limitation "step (e)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (e)".
Claim 8 recites the limitation "step (c)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (c)".
Regarding claim 9, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "step (d)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (d)".
Claim 10 recites the limitation "the extrusion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "extrusion".
Claim 10 recites the limitation "step (d)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (d)".
Claim 11 recites the limitation "step (a3)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (a3)".
Claim 12 recites the limitation "step (a1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (a1)".
Claim 13 recites the limitation "step (b)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (b)".
Claim 14 recites the limitation "the total solids contents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "total solids contents".
Claim 15 recites the limitation " carbohydrate component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "the carbohydrate component".
Claim 15 recites the limitation "steps (a1)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (a1)".
Claim 16 recites the limitation "step (a1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (a1)".
Claim 16 recites the limitation "the total lactose contents" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "total lactose contents".
Claim 16 recites the limitation "step (e)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (e)".
Claim 17 recites the limitation "the digestible carbohydrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the digestible carbohydrates".
Claim 17 recites the limitation "step (d)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (d)".
Claim 17 recites the limitation "the amount" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "an amount".
Claim 17 recites the limitation "step (d)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (d)".
Claim 17 recites the limitation "the total amount" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a total amount".
Claim 17 recites the limitation "step (e)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (e)".
Claim 18 recites the limitation "step (d)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (d)".
Claim 18 recites the limitation "the digestible carbohydrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the digestible carbohydrates".
Claim 18 recites the limitation "the amount of lactose" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "an amount of lactose".
Claim 18 recites the limitation "step (d)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (d)".
Claim 18 recites the limitation "the total dry weight" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "a total dry weight ".
Claim 18 recites the limitation "step (e)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step (e)".
Clarification and/or correction required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
September 20, 2022